DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8,10-16 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a photoelectric converting unit configured to perform photoelectric conversion;  a PN junction region including a first P-type region and [[an]]a first N-type region, wherein the PN junction region is on a side of a light incident surface of the photoelectric converting unit; and a transfer transistor that includes a plurality of vertical transistor trenches, wherein a length of a first vertical transistor trench of the plurality of vertical transistor trenches is different from a length of a second vertical transistor trench of the plurality of vertical transistor trenches.

The following is the reason for allowance of claim 16, pertinent arts do not alone or in combination disclose: a solid-state imaging device is mounted, wherein the solid-state imaging device includes: a photoelectric converting unit configured to perform photoelectric conversion;
a PN junction region including a P-type region and an N-type region, wherein the PN junction region is on a side of a light incident surface of the photoelectric converting unit; and a transfer transistor that includes a plurality of vertical transistor trenches, wherein a length of a first vertical transistor trench of the plurality of vertical transistor trenches is different from a length of a second vertical transistor trench of the plurality of vertical transistor trenches.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US Pub No. 20160056200), Park et al (US Pub No. 20100084695), Kato et al (US Pub No. 20170345853), Yanagita et al (US Pub No. 20160336372), Masuda et al (US Pub No. 20160112614), Morooka (US Pub No. 20150243700).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALI NARAGHI/Examiner, Art Unit 2895